Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Schneider Bros. & Co., Inc. v. United States, 37 Cust. Ct. 348, Abstract 60198. The conclusion therein, and the judgment issued pursuant thereto, was to the effect that the protests had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U. S. C. § 2636 (d).)
*529A stipulation of submission, upon which the matter is now before me, establishes export value, as defined in' section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the microscopes and the wooden cases in question, and that such dutiable value for each of the classes of articles is as set forth in schedule “A,” hereto attached and made a part hereof, and I so hold. Judgment will be rendered accordingly.